Bell, Justice.
The solicitor for the State Court of Rockdale County filed an accusation against Donald Theodore Root, Jr., accusing him of simple battery of his wife and battery of his stepdaughter. Root filed a general demurrer to the battery count, on the ground that the battery statute violated the federal and state constitutions in several respects. After the trial court denied his demurrer, Root pled guilty to both counts, but with the permission of the trial court reserved the right to appeal the denial of his demurrer. He now appeals that denial.1 We find no merit in appellant’s arguments, and therefore affirm the judgment of the trial court.

Judgment affirmed.


All the Justices concur.


 The crimes occurred on January 16, 1991. The accusation was filed on April 15, 1991. On June 6 the trial court denied the general demurrer. On June 11 appellant pled guilty and was sentenced. He filed his notice of appeal on June 18, and the record was docketed in this Court on June 26. The appeal was submitted for decision on briefs on August 9, 1991.